Title: To Alexander Hamilton from William S. Smith, 14 August 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir,
            Fort Jay August 14th. 1799.
          
          Agreably to General Orders of the 12th. inst. I attend here as President of a General Court Martial, with three officers of the 12th. Regt. I find the Judge Advocate has not a list of the members who are to compose this Court & I can give him no information on the subject I present one Capt. & two Lieutents from the 12th. it was totally out of my power to furnish two Capts. without injury to the service, & as the Asst. Adjnt. Genl left me the alternative, I have done as above stated, I take the Liberty to suggest the propriety of a Guard being order’d from the Garrison & an orderly sergt. to attend the President—
           I have the Honor to be, Sir Your most Obedt Humble Servt.
          
            W. S. Smith 12th. Regt.
            Pres.
          
        